Citation Nr: 1456258	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to non-service connected death pension benefits.

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955, and October 1962 to November 1962.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

In the August 2012 substantive appeal submitted by her former representative, and the subsequent August 2012 substantive appeal submitted by the appellant, the appellant requested a hearing before a Decision Review Officer at the local VA Regional Office (RO), as well as a Travel Board hearing before the Board.  However, in a February 2014 telephone call, the appellant indicated she wished to withdraw her hearing requests.  Accordingly, the appellant's hearing requests are withdrawn.

Documents contained on the Virtual VA paperless claims processing system include a February 2010 claim, a February 2010 Medical Expense Report, a March 2010 decision letter, a July 2011 statement from the appellant, and an August 2012 Statement of the Case.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.


FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died on May [redacted], 2000.  The immediate cause of death was lung cancer; no underlying causes of death were identified.

2.  At the time of the Veteran's death, he was service connected for traumatic arthritis of the left foot.

3. The preponderance of the competent and credible evidence indicates that the Veteran was not diagnosed with lung cancer or a lung disability during service or within one year of his separation from service, or that his lung cancer was otherwise related to his active duty service.

4. The preponderance of the competent and credible evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

5. The appellant's countable income for the period pertinent to the appellant's claim for non-service connected death pension benefits exceeded the maximum annual income for pension benefits.
 
6. At the time of the Veteran's death, he did not have any pending claims before VA.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).
 
2. The criteria for non-service connected death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2014).
 
3. The criteria for establishing a claim for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC), the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided pre-adjudication VCAA notice by a letter dated in August 2011.  The appellant was advised of the conditions for which the Veteran was service-connected at the time of his death, the evidence needed to substantiate her claim for service connection of the cause of the Veteran's death in accordance with Hupp, as well as the evidence needed to substantiate her claims for non-service connected death pension and accrued benefits.  The appellant was also notified as to what information and evidence must be submitted by the appellant, what information and evidence would be obtained by VA, and the provisions for the effective date of the claims.  

      
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The appellant's lay statements, the marriage license for the Veteran and appellant, the Veteran's death certificate, the Veteran's service treatment and service personnel records, and VA treatment records dated January 2000 to May 2000 have been associated with the claims file.  

In the August 2011 VCAA notice letter, and again in the August 2012 Statement of the Case, the RO requested that if there were any other VA and/or private treatment records pertinent to the appellant's claim, that she inform VA so that such treatment records could be requested.  To date the appellant has not indicated that any private treatment reports relevant to her claims currently exist, or identified any other relevant VA treatment records.  The appellant has an obligation to cooperate with VA in the development of her claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board finds that a VA medical opinion is not necessary to decide the merits of this claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a claim of entitlement to DIC, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the claim for DIC.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  The Federal Circuit later held in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that in the context of a claim for DIC, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide a medical opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, no reasonability possibility exists because the preponderance of competent and credible evidence does not indicate that the Veteran suffered any lung or respiratory symptoms or complaints during, or related to, his active duty service.

Thus, with respect to the appellant's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection for Cause of Death

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are one such chronic disease.  38 C.F.R. § 3.309(a).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Analysis

The Veteran died in May 2000.  His death certificate lists the immediate cause of death as lung cancer, and does not identify any underlying causes of death.

The appellant contends that the Veteran "had lung issues" during his military service, and therefore his cause of death should be service-connected.  See October 2011 notice of disagreement.

VA treatment records show that in in February 2000, a probably adenocarcinoma of the lung was diagnosed based upon the results of a February 2000 chest CT which showed a lung mass.  At that time, the VA physician's assistant noted the Veteran's history was "significant for prior 35 year[s of] smoking," and that the Veteran reported a long-standing history of intermittent hemoptysis, and gradually increasing dyspnea on exertion with fatigue over the previous year.  However, the VA treatment note does not define the time period for the Veteran's "long-standing" history of lung symptoms.

The Veteran's service treatment and service personnel records are silent as to any complaints, treatment, or diagnoses regarding the Veteran's lungs and/or respiratory system.  An examination performed in April 1955 upon the Veteran's separation from his first period of active duty listed the Veteran's lungs and chest as normal, and stated a chest x-ray was negative.  An examination performed in April 1962 upon the Veteran's enlistment in the Reserves also stated the Veteran's chest and lungs were normal, and again a chest x-ray was negative.  In an April 1962 Report of Medical History, the Veteran denied any shortness of breath, pain or pressure in his chest, chronic cough, tumor or cancer, or coughing up blood.  The Veteran denied the same complaints in an October 1962 Report of Medical History when entering into his second period of active duty.  Although the Veteran's service personnel records indicate the Veteran was also examined in October 1962, a copy of any such examination report is not included with the Veteran's service records.  See June 2012 National Personnel Records Center response (all available service treatment records were mailed).  However, in an August 1963 Medical Statement, the Veteran attested that he was "considered physically qualified for military service at the time of accomplishment of [his] last physical examination on or about Oct[ober 19]62" and that to the best of his knowledge and belief he had no physical defects or conditions.  Further, in a May 1965 Report of Medical History, the Veteran again denied any shortness of breath, pain or pressure in his chest, chronic cough, tumor or cancer, or coughing up blood.

In July 1955, the Veteran filed a claim of service connection for a broken left foot.  Upon VA examination in October 1955, the Veteran complained only of left foot symptoms, and the VA examiner did not note any symptoms or conditions of any other body system.  In December 1955, service connection for traumatic arthritis of the left foot was granted.  At the time of the Veteran's death in May 2000, this was the only service-connected disability.

As noted above, to date the appellant has not identified any outstanding VA or private treatment records pertinent to her claim.

First, the Board finds that service connection is not warranted on a presumptive basis.  The evidence of record does not indicate that the Veteran's malignant lung tumor manifested to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  The Veteran's service treatment records do not indicate that he complained of any lung or respiratory symptoms during or at separation from service, and the Veteran's VA treatment records show that his lung cancer was not diagnosed until February 2000.  Further, the appellant has not contended that the Veteran's lung cancer manifested within a year following his discharge from service.

Next, the Board finds that the preponderance of the competent and credible evidence does not establish that the Veteran's service-connected left foot disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  The Veteran's death certificate listed only lung cancer as the cause of the Veteran's death.  The VA treatment records surrounding the Veteran's death note that the Veteran was admitted to the VA Medical Center in May 2000 "with loss of strength and movement in [his lower extremities]."  See May [redacted], 2000 wound care consultation note.  However, the VA treatment records do not indicate that this symptom was related to the Veteran's service-connected left foot disability, but instead that the Veteran's lung cancer had mediastinal involvement.  See May [redacted], 2000 dysphagia management consultation note.  Further, the appellant has not contended that the Veteran's service-connected left foot disability caused or hastened his death.

Finally, the Board finds the preponderance of the competent and credible evidence does not indicate that the Veteran's lung cancer was otherwise caused by or related to his active duty service.  As detailed above, the Veteran's service treatment and service personnel records do not contain any indication that the Veteran suffered from any lung symptoms or complaints during his active duty service, nor do they reflect any diagnoses regarding a lung condition during service.  

The Board has considered the lay evidence offered by the appellant.  This includes her statements, in which she asserted her belief that the Veteran suffered from lung issues during his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran had a lung disability, to include lung cancer, during service is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As lung cancer is not a simple medical condition capable of lay diagnosis, the appellant is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the Veteran's lung cancer requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  The Board also notes that the evidence of record does not indicate that the appellant had personal knowledge of any lung symptoms or problems suffered by the Veteran during his military service, only that she believed he suffered from lung problems.  Again, this belief is contradicted the medical evidence of record.

Here, no connection based on causation has been proposed between the Veteran's lung cancer and his military service, except for the appellant's own bare statements that are not competent for reasons stated herein.  

The weight of the evidence is against the appellant's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the Veteran's cause of death is not warranted.

Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

Non-service connected death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

In support of her June 2011 formal claim for death pension, the appellant reported that she received a recurring monthly pension of $1,033.00.  This indicated the appellant had an annual countable income of $12,396.00.

On her June 2011 formal claim, the appellant also indicated a total of $1,824.72 in medical insurance expenses as allowed expenses to be deducted from her countable income for pension purposes.  

The RO calculated the appellant's income as her pension income of $12,396.00 plus the five percent deductible of $396.00, and reduced by the $1,824.72 in private medical insurance, for a total income of $10,968.  Therefore the RO found that the appellant's income exceeded the maximum countable income for death pension benefits for that time period, which was $7,933 per year, for surviving spouses without dependent children.  See 38 C.F.R. § 3.23(a)(5).

The appellant also listed $500 worth of prescription medications as a prospective expense for the year 2011 in her February 2011 claim.  The Board finds that even if that amount was considered an allowed expense to be deducted from the appellant's countable income, her total income would be $10,468, and would still exceed the maximum countable income for death pension benefits.  The appellant has not alleged, nor does the evidence suggest, any material change in her financial information since here 2011 declarations.  

As the appellant's countable income exceeds the maximum annual income allowed for the payment of death pension benefits, the appellant is precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a)(5).  Should her financial status change, she may re-file for such benefits.  At present, however, her claim must be denied.  The evidence in this case is not in relative equipoise, and therefore the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits...authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid...."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  

In this case, the appellant's claim was not timely filed.  The Veteran died in May 2000, however the appellant did not file a claim for death pension benefits until February 2010.  Although the appellant argues in her August 2012 substantive appeal that she first filed for "death benefits" in May 2000, the evidence of record indicates that the only application for VA benefits filed in 2000 was an application for burial benefits, VA Form 21-530, filed by the funeral home and approved by the appellant.  No application or statement from the appellant was received by VA indicating that she wished to pursue any other claims related to the death of the Veteran.

However, even assuming the appellant's claim for accrued benefits had been timely filed, the Board finds the appellant is not entitled to accrued benefits.  

In Jones v. West, the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5).  In this case, the evidence of record does not indicate that the Veteran had any pending claims for benefits at the time of his death in May 2000, or otherwise that there was evidence in the claims file at the date of his death establishing entitlement to benefits.  Further, the appellant has not contended that there were any pending claims for benefits, or evidence at the date of the Veteran's death establishing entitlement to benefits. 

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to VA death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


